Citation Nr: 1805501	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart condition, to include as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1974, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran has presumed herbicide agent exposure as a result of his service in the Republic of Vietnam and has a current diagnosis of ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include as a result of exposure to herbicide agents, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (2017).  Certain enumerated chronic diseases associated with exposure to herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to herbicides.  38 C.F.R. § 3.309(e) (2017).  Of note, ischemic heart disease (IHD) is a disease that VA regulations include on the presumptive list.  No other heart disease or condition is on the list.

The Veteran, having served in the Republic of Vietnam during the Vietnam Era, is presumed to have had exposure to herbicide agents.  Because the Veteran is presumed to have herbicide agent exposure, service connection could be presumed if he was diagnosed with one of the enumerated chronic diseases associated with exposure to herbicide agents.  

The Veteran submitted a private treatment record dated April 2016 which showed the results of a stress test performed on his heart.  The record stated that the findings were compatible with some minimal reversible ischemia in the apex.  The Veteran also submitted an Ischemic Heart Disease Disability Benefits Questionnaire completed by R.K., M.D. in June 2016.  Dr. R.K. stated that the Veteran has IHD, and referred to the April 2016 stress test to show that the Veteran had a diagnosis of Coronary Artery Disease.  As such, the Board finds that Dr. R.K. interpreted the results of the stress test to indicate that the Veteran has IHD, and is satisfied that the evidence is at least in equipoise in favor of the Veteran having IHD.  Being that the Veteran has presumed herbicide exposure and one of the enumerated chronic diseases associated with exposure to herbicide agents, service connection for the Veteran's heart condition is warranted.


ORDER

Service connection for a heart condition, to include as a result of exposure to herbicide agents, is granted.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


